         6:19-cv-03551-JD        Date Filed 02/12/21      Entry Number 64       Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA


 Aimee Maddonna,                                 )
                                                 )       Civil Action No.: 6:19-cv-3551-JD
                    Plaintiff,                   )
                                                 )
 v.                                              )
                                                 )              SECOND AMENDED
 United States Department of Health and          )             SCHEDULING ORDER
 Human Services; Alex M Azar, II, in his         )
 official capacity as Secretary of the           )
 United States Department of Health and          )
 Human Services; Administration for              )
 Children and Families, United States            )
 Department of Health and Human                  )
 Services; Lynn Johnson, in her official         )
 capacity as Assistant Secretary of the          )
 Administration for Children and                 )
 Families; Henry McMaster, in his official       )
 capacity as Governor of the State of            )
 South Carolina; Michael Leach, in his           )
 official capacity as State Director for the     )
 South Carolina Department of Social             )
 Services,                                       )
                Defendants.                      )

        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this
District, the following schedule is amended for this case.

      1. The Court has been advised that a conference of the parties pursuant to Fed. R. Civ. P.
         26(f) (“Rule 26(f) conference”) was held on Monday, September 14, 2020, which was
         20 days from the date of the original conference and scheduling order. At the conference
         the parties conferred concerning all matters set forth in Fed. R. Civ. P. 26(f) and
         determined the schedule set forth in the Court’s original order should be amended by
         consent.

      2. The Court has further been advised that, pursuant to Fed. R. Civ. P. 26(a)(1), the parties
         have agreed and stipulated that the information provided for inclusion in the Joint 26(f)
         Report pursuant to Local Civil Rule 26.03 shall satisfy the parties’ initial disclosure
         obligations under Rule 26(a)(1).

      3. In accordance with the prior scheduling order, on September 28, 2020, the parties filed a
         Rule 26(f) Report and statements certifying that counsel had (1) discussed the availability
         of mediation with the party; (2) discussed the advisability and timing of mediation with

                                                     1
       6:19-cv-03551-JD         Date Filed 02/12/21      Entry Number 64         Page 2 of 3




       opposing counsel; and advised the court whether the parties agree to mediation.

    4. The deadline for motions to join other parties and amend the pleadings (Fed. R. Civ. P.
       16(b)(3)(A)) expired on January 8, 2021, and no party sought leave to do so.

    5. Plaintiff(s) shall file and serve a document identifying by full name, address, and
       telephone number each person whom Plaintiff(s) expects to call as an expert at trial and
       certifying that a written report prepared and signed by the expert including all
       information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by
       March 25, 2021 (Fed. R. Civ. P. 26(a)(2)).1

    6. Defendants shall file and serve a document identifying by full name, address, and
       telephone number each person whom Defendant(s) expects to call as an expert at trial and
       certifying that a written report prepared and signed by the expert including all
       information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by
       April 23, 2021 (Fed. R. Civ. P. 26(a)(2)).

    7. Counsel shall file and serve affidavits of records custodian witnesses proposed to be
       presented by affidavit at trial no later than April 23, 2021. Objections to such affidavits
       must be made within fourteen (14) days after the service of the disclosure. (See Fed. R.
       Evid. 803(6), 902(11), or 902(12) and Local Civil Rule 16.02(D)(3)).

    8. Discovery shall be completed no later than May 24, 2021. Discovery shall be deemed
       completed within this time only if discovery is initiated at such time as to afford the
       responding party the full time provided under the applicable rule of the Federal Rules of
       Civil Procedure in which to respond prior to the discovery completion date noted in this
       paragraph.

       (The parties may, with the consent of all counsel, conduct discovery up to the time of
       trial, provided the deadlines in this order are not affected and at their own risk.)

    9. Mediation shall be completed in this case on or before June 1, 2021. See Judge Cain’s
       Mediation Order filed on August 25, 2020 for mediation requirements [ECF Doc. 49].

    10. All other motions, except (a) those relating to the admissibility of evidence at trial and (b)
        those to compel discovery, shall be filed no later than June 7, 2021 (Fed. R. Civ. P.
        16(b)(2)).


1
 Concurrent with the identification of each expert and subject matter, each party shall serve (but
not file): 1) a complete copy of the most current curriculum vitae of each expert or a detailed
summary of his qualifications to testify on each identified subject; 2)(a) a complete statement of
all opinions to be expressed by each expert and the basis and reasons therefor; (b) the data and
other information considered by the expert in forming the opinions, (c) any exhibits to be used as
a summary of or support for the opinions, and (d) citations of any treatise, text or other authority
upon which each expert especially relied; and 3) a copy of each expert’s report if a report has
been prepared.
                                                  2
       6:19-cv-03551-JD       Date Filed 02/12/21       Entry Number 64        Page 3 of 3




   11. This case is subject to being called for jury selection and/or trial the later of sixty (60)
       days after dispositive motions have been resolved or on or after August 2, 2021. Once a
       specific jury selection and trial date are scheduled, a NOTICE will be issued at that time.
       The Notice will set forth deadlines for the Fed. R. Civ. P. 26(a)(3) pretrial disclosures and
       objections, Motions in Limine, Pretrial Briefs and marking of exhibits.

       A request for a continuance of the trial date must be agreed to and signed by the
       party and his attorney requesting and/or consenting to the continuance.

       The court directs the parties’ attention to Local Rule 7.00 which governs motion
       practice. Hearings on motions are not automatic. The court may decide motions
       without a hearing. If a party opposes a motion which has been filed, that party
       must file a response to the opposed motion within fourteen (14) days of the date the
       motion was filed. If no such response in opposition is filed, the court will assume
       that the party consents to the court’s granting the motion.

       Any motions pending on the date of the Bar Meeting will be heard at the Bar Meeting
       and you should be prepared to argue them at that time.

       NOTICE: You are expected to be available for trial of this case during the month of
       August 2021_unless the court notifies you of a later date. If you presently have a
       conflict during the month of, notify the court in writing within seven (7) days of the
       date of this order. You will not be excused without leave of court.




                                                             ______________________
                                                             Honorable Joseph Dawson, III
                                                             United States District Judge

Date: February 12, 2021
Greenville, South Carolina




                                                3
